87 N.Y.2d 855 (1995)
661 N.E.2d 1380
638 N.Y.S.2d 598
The People of the State of New York, Respondent,
v.
Jane Campbell, Appellant.
Court of Appeals of the State of New York.
Decided December 5, 1995.
Rosali Vasquez, New York City, and Daniel L. Greenberg for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Carol A. Remer-Smith of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*856MEMORANDUM.
The order of the Appellate Division should be affirmed.
Police Officer Basilio Casado testified that on May 31, 1991, Albert Tyson, an employee of the New York City Department of Housing Preservation and Development (HPD) informed him and other police personnel at the 28th precinct that unauthorized persons were within an apartment located in an HPD building that was supposed to be vacant. The police went to the apartment, told several people, including defendant, that they were under arrest for trespassing and searched them in the hallway of the building. The police found seven vials of cocaine in defendant's pocket. Defendant, after being charged with criminal possession of a controlled substance in the fifth degree, moved to suppress the cocaine and certain statements *857 made by her in the immediate aftermath of the arrest. The suppression court denied her motion. Defendant thereafter pleaded guilty to criminal possession of a controlled substance in the fifth degree. On appeal, the Appellate Division affirmed the conviction, holding that the police had probable cause to arrest defendant.
The determination of probable cause made by the Appellate Division involves a mixed question of law and fact which, there being support for its conclusion in the record, is beyond this Court's further review (see, People v Diaz, 81 N.Y.2d 106, 108; People v Bigelow, 66 N.Y.2d 417, 420; People v Harrison, 57 N.Y.2d 470, 477-478).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.